The amendment filed 6/21/22 is acknowledged. Claims 2-4, 7-10, and 12-16 are now pending. 
The examiner notes that the previous Office action relied on US Pat. 6,072,161 (Stein) to reject claims 6 and 11. The examiner had overlooked, however, that US 2013/0200064 (Alexander), the base reference, already discloses the subject matter of these claims. A non-final action follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 2-4, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2013/0200064 to Alexander in view of US Pat. 9,153,986 to Herr et al. (Herr) and CN1246785 to Slegt et al (Slegt).
	Referring to Figures 11, 14 & 15, ¶¶ [0093] – [0095], and ¶¶ [0107] – [0108], with particular attention to Figure 14, Alexander discloses, as recited in claims 2 and 10, a portable beverage container analogous in structure to, and readily adapted to, a heated baby bottle, comprising “a container body” 620 with a “heating... element” 660, “a module [defining cavity 630’’]... to removably couple to a bottom... of the container body.., the module being mechanically and electrically connected with the container body... the module comprising... power storage elements [680]; and control circuitry [690]... to control... the... heating... elements... wherein when the container body [620] is... on top of the module (Fig. 14), the... heating... elements and... sensors are powered by the... power storage elements, and... detaching the module from the [container] body [620]... disconnects the... heating... elements and... sensors from the... power storage elements [680].”
	I.e., at ¶¶ [0093] & [0095] Alexander considers a “water-proof compartment” containing electrical components and “removably attachable to the... drinkware.”
Moreover, the subject matter of dependent claims 6 and 11, now incorporated respectively into independent claims 2 and 10, is also found in Alexander: Figures 27 & 28 and ¶¶ [0173] & [0176] disclose electrical contacts between the container body and battery/control module comprising “pins” 1330 and “circular rings” 82’, forming the connection between a drinkware body and battery/control module, enabling the module to accept the container body at any angular orientation relative to the module.
Claims 2 and 10 differ substantively from Alexander only in calling calculating “the volume of liquid in the chamber based on information sensed by at least one... or more sensors.”
The abstract of Slegt discloses calculating the volume of liquid in the chamber based on information sensed by at least one or more sensors. It would have been obvious to adapt the volume measurement means of Slegt to the liquid container body of Alexander, to inform the user of both the required heating time and the need to refill the container.
As recited in claim 3, independent claim 10, and claim 12, and noting that the “removable” compartment module shown in the embodiment of Figure 14 contains energy storage devices (batteries) 680 and control circuitry 690, Alexander inherently discloses “electrical contacts on the container body and the module via which power is transferred from the” batteries to the heating elements, and “sensed information is communicated... to the control circuitry.” 
As recited in claims 4 and 13, a temperature sensor is necessarily placed proximate the container body 620, because it is required to maintain a user selected set point temperature, and to display the liquid temperature (see ¶ [0108]).

Claims 7, 8, 14 and 15 differ substantively from Alexander only in calling for securing the module to the container body by four magnets surrounding the module axis. Herr discloses, at Figs. 2B, 3D & 4E, and 3:57 – 4:11 (“column:lines”), two magnets one dimensionally surrounding a battery module 22 axis on an approximately ‘one dimensional’ side of a relatively flat module. Just as Herr shows that it was known to place magnets near both ends of a side of such a flat module, to secure electrical connections between the module and the device to which it is fastened, it would have been obvious to place four magnets on a two dimensional face of a cylindrical module, equally spaced around the module axis, to provide secure mechanical and electrical attachments between the power supply and an electrically heated bottle, which is plainly desirable for a detachable battery/control module.
	And as recited in claims 9 and 16, Alexander discloses “control circuitry... configured to wirelessly communicate with an electronic device” (see ¶ [0010]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/8/22